This action was instituted by Walter Gainski, a minor, against Walter Bialka, a minor. The complaint in one paragraph alleged that defendant (appellee herein) committed an assault and battery upon plaintiff (appellant herein), inflicting an injury. The guardian ad litem and appellee presented a demurrer to the complaint which was overruled. The guardian ad litem filed answers in two paragraphs: (1) General denial; (2) special answers. Appellant filed reply in general denial *Page 265 
to the second paragraph of answer. Trial by jury, and verdict for defendant. Motion for new trial was overruled, hence this appeal. Errors assigned: (1) Verdict is not sustained by sufficient evidence; (2) verdict contrary to law; and (3) separate error in the refusal of the court to give each of the requested instructions tendered by appellant and separate error of the court in giving each of the instructions tendered by appellee as modified by the court.
An examination of appellant's brief discloses that he has not complied with the fifth division of Rule 22 of the Supreme and Appellate Court in that: (1) He has given what purports 1-4.  to be a concise statement of the evidence, but nowhere refers to the pages and the line of the transcript where the same may be found; (2) error is attempted to be predicated in the giving and the refusal to give certain instructions but the statement of the record wholly fails to recite the instructions given; (3) the points are abstract and are not directed to any error relied upon for reversal. An examination of that portion of appellant's brief entitled "argument" discloses that what purports to be instructions given and refused are recited, but that will not be sufficient to present the question. Del-MarGarage, Inc., v. Boden (1932), post 317, 179 N.E. 729;Howenstein v. Sellars (1932), ante 150, 181 N.E. 46. It necessarily follows that no question is presented.
Judgment affirmed. *Page 266